 1
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8
       UNITED STATES OF AMERICA,                                 Case No. CR18-236RSL
 9
                             Plaintiff,
10                                                               ORDER GRANTING
                        v.                                       MOTION TO CONTINUE
11                                                               PRETRIAL MOTIONS
                                                                 FILING DATE AND TRIAL
12     BABAK REZAPOUR,                                           DATE
13                             Defendant.
14
15          This matter comes before the Court on the defendant’s unopposed motion to
16   continue the pretrial motions filing date and trial date. Dkt. #22. Having considered the
17   facts set forth in the motion, and the defendant’s knowing and voluntary waiver, the
18   Court finds as follows:
19          1.     The Court adopts the facts set forth in the unopposed motion; specifically,
20   that this case involves witnesses from various states and countries, that there is a
21   protective order in place regarding the review of discovery, see Dkt. #21, and that
22   defense counsel needs additional time to identify and interview witnesses, request
23   additional records, investigate possible defenses, conduct legal research, and otherwise
24   prepare an appropriate defense. The Court accordingly finds that a failure to grant a
25   continuance would deny counsel, and any potential future counsel, the reasonable time
26


       ORDER TO CONTINUE TRIAL AND
       PRETRIAL MOTIONS DEADLINE - 1
 1   necessary for effective preparation, taking into account the exercise of due diligence,
 2   within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv).
 3          2.     The Court finds that a failure to grant a continuance would likely result in
 4   a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).
 5          3.     The Court finds that the additional time requested between December 3,
 6   2018, and the proposed trial date of October 7, 2019 is a reasonable period of delay, as
 7   defense counsel needs additional time to review discovery as well as conduct legal
 8   research and investigations; and that this additional time is necessary to provide defense
 9   counsel reasonable time to prepare for trial, considering all of the facts set forth above.
10          4.     The Court further finds that this continuance would serve the ends of
11   justice, and that these factors outweigh the best interests of the public and the defendant
12   in a more speedy trial, within the meaning of 18 U.S.C. § 3161(H)(7)(A).
13          5.     Defendant has signed a waiver indicating that he has been advised of his
14   right to a speedy trial and that, after consulting with counsel, he has knowingly and
15   voluntarily waived that right and consented to the continuation of his trial to a date up
16   to and including November 7, 2019, Dkt. #23, which will permit trial to start on
17   October 7, 2019, per defense counsel’s request.
18          IT IS HEREBY ORDERED that the trial date be continued from December 3,
19   2018, to October 7, 2019.
20          IT IS FURTHER ORDERED that the pretrial motions cutoff date be continued
21   to August 16, 2019.
22          IT IS FURTHER ORDERED that the period of time from the current trial date
23   of December 3, 2018, up to and including November 7, 2019, shall be excludable time
24   pursuant to the 18 U.S.C. § 3161, et seq. The period of delay attributable to this filing
25   and granting of this motion is excluded for speedy trial purposes pursuant to 18 U.S.C.
26   §§ 3161(h)(1)(D), (h)(7)(A), and (h)(7)(B).


       ORDER TO CONTINUE TRIAL AND
       PRETRIAL MOTIONS DEADLINE - 2
 1       DATED this 2nd day of November, 2018.
 2
 3
                                                 A
                                                 Robert S. Lasnik
 4
                                                 United States District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


     ORDER TO CONTINUE TRIAL AND
     PRETRIAL MOTIONS DEADLINE - 3
